United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 17, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-51511
                           Summary Calendar


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

MANUEL VANEGAS-SOTO

                      Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:05-CR-928-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Manuel Vanegas-Soto (Vanegas) appeals the sentence imposed

following his guilty-plea conviction of illegal reentry after

deportation, in violation of 8 U.S.C. § 1326.

     Vanegas contends that his sentence is unreasonable because

the district court failed to properly weigh the sentencing

factors set forth in 18 U.S.C. § 3553(a) and imposed a term

of imprisonment greater than necessary to meet § 3553(a)’s

objectives.    Vanegas also argues, in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), that his imprisonment term exceeds

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-51511
                                  -2-

the statutory maximum sentence allowed for the § 1326 offense

charged in his indictment.

     The record reflects that the district court considered

factors set forth in § 3553(a) when it determined that a 77-month

term of imprisonment was a fair and reasonable sentence in

Vanegas’s case.   See United States v. Mares, 402 F.3d 511, 518-19

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005).    Vanegas’s

sentence fell at the lowest end of his properly calculated

advisory guideline range and is presumptively reasonable.      See

United States v. Alonzo, 435 F.3d 551, 554-55 (5th Cir. 2006).

Vanegas has failed to rebut that presumption.     See id.

     Vanegas’s challenge to the constitutionality of § 1326(b)’s

treatment of prior felony and aggravated-felony convictions as

sentencing factors rather than elements of the offense that must

be found by a jury is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224, 235 (1998).    Although Vanegas contends that

Almendarez-Torres was incorrectly decided and that a majority

of the Supreme Court would overrule Almendarez-Torres in light

of Apprendi, we have repeatedly rejected such arguments on the

basis that Almendarez-Torres remains binding.     See United States

v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied,

126 S. Ct. 298 (2005).   Vanegas properly concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     AFFIRMED.